  8:19-cv-01846-BHH-KFM          Date Filed 08/31/21      Entry Number 71     Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Richard Clark and Shawn Martin,                  ) Civil Action No.: 8:19-1846-BHH
                                                  )
                                    Plaintiffs,   )
                                                  )
                       v.                         )
                                                  )
 Michael E. Hunt in his representative            )                  ORDER
 capacity for the Aiken County Sheriff's          )
 Office, Dexter Bowman, John Does 1-8,            )
 Jody Perry Rowland in his representative         )
 capacity for the Edgefield County Sheriff's      )
 Office, Sam Sherill, Hart Halsey LLC d/b/a       )
 Extra Duty Solutions, and Row Crop LLC,          )
                                                  )
                         Defendants.              )
  _________________________________               )

       This matter is before the Court upon the complaint filed by Plaintiffs Richard Clark

and Shawn Martin (“Plaintiffs”) pursuant to 42 U.S.C. § 1983. On July 8, 2021, Defendant

Hart Halsey, LLC filed a motion for judgment on the pleadings (ECF No. 58), and Plaintiffs

filed a response (ECF No. 68) consenting to the dismissal of this Defendant.

       In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d)

(D.S.C.), the matter was referred to a United States Magistrate Judge for preliminary

determinations. On August 9, 2021, Magistrate Judge Kevin F. McDonald issued a Report

and Recommendation (“Report”), outlining the issues and recommending that Defendant

Hart Halsey, LLC be dismissed from this suit with prejudice and without assessment of

costs, in accordance with the parties’ agreement. Attached to the Magistrate Judge’s

Report was a notice advising the parties of the right to file written objections to the Report

within fourteen days of being served with a copy. To date, no objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final
   8:19-cv-01846-BHH-KFM          Date Filed 08/31/21      Entry Number 71        Page 2 of 2



determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Defendant Hart Halsey, LLC should be dismissed from this action with prejudice.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 70), and the Court dismisses this action with prejudice and without assessment of costs

as to Defendant Hart Halsey, LLC, thereby rendering moot Hart Halsey, LLC’s motion for

judgment on the pleadings (ECF No. 58). This action remains pending against all other

Defendants.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    The Honorable Bruce Howe Hendricks
                                                    United States District Judge

August 31, 2021
Charleston, South Carolina

                                                2
